FILED

Case 8:20-cr-00077-CEH-TGW Document 81 Filed 12/29/20 Page 1 of 7 PagelD 356

, Case 8:20-cr-00077-CEH-TGW Document 79 Filed 12/17/20 Page 1 of 7 PagelD 345 ge 10f4

Nathalia Gomez-irizarry
8:20-cr-77-T-36TGW

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA Case Number: 8:20-cr-77-T-36TGW
v. USM Number: 53976-069
NATHALIA GOMEZ-IRIZARRY Rebecca Castaneda, Retained

 

JUDGMENT IN A CRIMINAL CASE

Defendant pleaded guilty to Count One of the Indictment. Defendant is adjudicated guilty of this offense:

Date Offense Count
Title & Section Nature of Offense Concluded Number(s)
18 U.S.C. § 1956(h) Conspiracy to Commit Money Laundering Beginning on a date One

unknown to the Grand
Jury, but no later than
in or about February of
2011, and continuing
through a date
unknown to the Grand
Jury, but no earlier than
in or about January of
2018

Defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

IT 8 ORDERED that Defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, Defendant shall notify the Court and United States Attorney of any material change
in Defendant's economic circumstances.

Date of Imposition of Judgment:
December 17, 2020

WO,

CHARLENE EDWARDS HONEYWELL

I CERTIFY THE FOREGOING TO BE A TRUE

 
   
 

AND CORRECT COPY OF THE ORIGINAL UNITED STATES DISTRICT JUDGE
CLERIC-GE COURT ~y
DISERICT COURT December | , } , 2020 ao ©
OF FLORIDA Soeagec
a ee = ‘
wo Be sa NM 25
es QO ‘ ro =
Dope Ihave executed within wey DH ry
cz ORs tnd Commitment on mS 2
a EOG Judgmen'© a BP RBS
a Ze 7
oO rt ron 3

w
¥

  

2
iS 0
MPA,

 

oO

Ors
SF Put %
=. 7 ns By:- — .
AO 2488 (Rey, 09/4)Cudgment in a Criminal Case Y skis Criminal Section
Lid
wits

oO
Case 8:20-cr-00077-CEH-TGW Document 81 Filed 12/29/20 Page 2 of 7 PagelD 357

Case 8:20-cr-00077-CEH-TGW Document 79 Filed 12/17/20 Page 2 of 7 PagelD 348 02 ot 4

Nathalla Gomez-lrizarry
8:20-cr-77-T-36TGW

PROBATION

Defendant is hereby placed on probation for a term of 5 years.

Defendant shall report to her current officer, Franklin Castillo, in the District of Puerto Rico within 48 hours for further
instructions.

MANDATORY CONDITIONS

Defendant shall not commit another federal, state or local crime.

Defendant shall not unlawfully possess a controlled substance.

The mandatory drug testing provisions of the Violent Crime Control Act are suspended. However, the Court orders
Defendant to submit to random drug testing not to exceed 104 tests per year.

Defendant shalt pay the assessment imposed in accordance with 18 U.S.C. § 3013.

if this judgment imposes a fine, Defendant shall pay in accordance with the Schedule of Payments sheet of this
Judgment.

Defendant shall notify the court of any material change in your economic circumstances that might affect your ability
to pay restitution, fines, or special assessments.

a a OWNS

Defendant shall comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 8:20-cr-00077-CEH-TGW Document 81 Filed 12/29/20 Page 3 of 7 PagelD 358

Case 8:20-cr-00077-CEH-TGW Document 79 Filed 12/17/20 Page 3 of 7 PagelD 34 5e 3 of 4

Nathalia Gomez-lrizarry
8:20-cr-77-T-36TGW

STANDARD CONDITIONS OF PROBATION

As part of your probation, Defendant shall comply with the following standard conditions of probation. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by Probation Officers to keep informed, report to the court about, and bring about improvements in your
conduct and condition.

1. Defendant shall report to the Probation Office in the federal judicial district where you are authorized to reside within
72 hours of the time you were sentenced, unless the Probation Officer instructs you to report to a different Probation
Office or within a different time frame.

2. After initially reporting to the Probation Office, you will receive instructions from the court or the Probation Officer
about how and when Defendant shall report to the Probation Officer, and Defendant shail report to the Probation
Officer as instructed.

3. Defendant shall not knowingly leave the federal judicial district where you are authorized to reside without first
getting permission from the court or the Probation Officer.

4, Defendant shall answer truthfully the questions asked by your Probation Officer.

5. Defendant shall live at a place approved by the Probation Officer. If you plan to change where you live or anything

about your living arrangements (such as the people you live with), Defendant shall notify the Probation Officer at
least 10 days before the change. if notifying the Probation Officer in advance is not possible due to unanticipated
circumstances, Defendant shall notify the Probation Officer within 72 hours of becoming aware of a change or
expected change.

6. Defendant shall allow the Probation Officer to visit you at any time at your home or elsewhere, and Defendant shall
permit the Probation Officer to take any items prohibited by the conditions of your supervision that he or she
observes in plain view.

7. Defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the Probation
Officer excuses you from doing so. If you do not have full-time employment Defendant shall try to find full-time
employment, unless the Probation Officer excuses you from doing so. If you plan to change where you work or
anything about your work (such as your position or your job responsibilities), Defendant shall notify the Probation
Officer at least 10 days before the change. If notifying the Probation Officer at least 10 days in advance is not
possible due to unanticipated circumstances, Defendant shall notify the Probation Officer within 72 hours of
becoming aware of a change or expected change.

8, Defendant shall not communicate or interact with someone you know is engaged in criminal activity. If you know
someone has been convicted of a felony, Defendant shall not knowingly communicate or interact with that person
without first getting the permission of the Probation Officer.

9, If you are arrested or questioned by a law enforcement officer, Defendant shall notify the Probation Officer within
72 hours.
10. Defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous

weapon (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death
to another person such as nunchakus or tasers).

11, Defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human
source or informant without first getting the permission of the court.
12. If the Probation Officer determines that you pose a risk to another person (including an organization), the Probation

Officer may require you to notify the person about the risk and Defendant shall comply with that instruction. The
Probation Officer may contact the person and confirm that you have notified the person about the risk.
13. Defendant shail follow the instructions of the Probation Officer related to the conditions of probation.

U.S. Probation Office Use Only

AU.S. Probation Officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further Information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature: Date:

 

AO 2458 (Rev. 09/19) Judgment in a Criminal Case
Case 8:20-cr-00077-CEH-TGW Document 81 Filed 12/29/20 Page 4 of 7 PagelD 359
Case 8:20-cr-00077-CEH-TGW Document 79 Filed 12/17/20 Page 4 of 7 PagelD 343. aotd

Nathalia Gomez-Irizarry
8:20-cr-77-T-36TGW

ADDITIONAL CONDITIONS OF PROBATION

Defendant shall also comply with the following additional conditions of probation:

e Defendant shall perform 50 hours of community service during Defendant's term of supervision as directed by the
probation officer.

CRIMINAL MONETARY PENALTIES

Defendant must pay the following total criminal monetary penalties under the schedule of payments set forth in
the Schedule of Payments.

Assessment Restitution Fine AVAA JVTA
Assessment* Assessment**
$100.00 NIA WAIVED NIA NIA
SCHEDULE OF PAYMENTS

Having assessed Defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

Special Assessment shall be paid in full and is due immediately.

Unless the Court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,
are made to the Clerk of the Court, unless otherwise directed by the Court, the Probation Officer, or the United States
attorney.

Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA

assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, and (9) penalties, and (10)
costs, including cost of prosecution and court costs.

FORFEITURE

The Preliminary Order of Forfeiture (Doc. 77) entered on December 16, 2020, is made a part of the judgment.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 8:20-cr-00077-CEH-TGW Document 81 Filed 12/29/20 Page 5 of 7 PagelD 360
Case 8:20-cr-00077-CEH-TGW Document 79 Filed 12/17/20 Page 5 of 7 PagelD 349

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
v. Case No. 8:20-CR-77-CEH-TGW

NATHALIA GOMEZ-IRIZARRY

PRELIMINARY ORDER OF FORFEITURE
THIS CAUSE comes before the Court on the United States’
Consent Motion for Preliminary Order of Forfeiture (Doc. 72) filed on
December 8, 2020, for the following asset:
One Tiffany diamond ring purchased on about
December 6, 2013, assigned asset identification

number 20-FBI-006403, and referenced in paragraphs
20 and 66 of the Indictment (the “RING”),

pursuant to 18 U.S.C. § 982(a)(1) and Fed. R. Crim. P. 32.2(b)(2).

Being fully advised in the premises, the Court hereby finds that the
United States has established the requisite nexus between the Defendant’s
money laundering offense in violation of 18 U.S.C. § 1956(h), charged in
Count One of the Indictment, and the RING. Accordingly, it is hereby:

ORDERED, ADJUDGED, AND DECREED that for good cause
shown, the United States’ Consent Motion for Preliminary Order of Forfeiture

(Doc. 72) is GRANTED.
Case 8:20-cr-00077-CEH-TGW Document 81 Filed 12/29/20 Page 6 of 7 PagelD 361
Case 8:20-cr-00077-CEH-TGW Document 79 Filed 12/17/20 Page 6 of 7 PagelD 350

It is FURTHER ORDERED that pursuant to the provisions of 18
U.S.C. § 982(a)(1) and Rule 32.2(b)(2), the RING is hereby forfeited to the
United States for disposition according to law.

It is FURTHER ORDERED that:

1. The United States will provide written notice to all third parties
known to have an alleged legal interest in the RING and will publish notice on
the internet at www.forfeiture.gov.

2. That any person, other than the Defendant or her co-Defendant
Jose Ismael Irizarry, who has or claims any right, title or interest in the RING
must file a petition with this Court for a hearing to adjudicate the validity of
their alleged interest in the RING. The petition should be mailed to the Clerk
of the United States District Court, Tampa Division, Sam M. Gibbons
Courthouse, 801 North Florida Avenue, Tampa, Florida 33602, within thirty
(30) days of the final publication of notice or of receipt of actual notice,
whichever is earlier.

3. The petition shall be signed by the petitioner under penalty of
perjury, and shall set forth the nature and extent of the petitioner's right, title
or interest in the RING, the time and circumstances of the petitioner’s

acquisition of the right, title or interest in the assets identified above, and any
Case 8:20-cr-00077-CEH-TGW Document 81 Filed 12/29/20 Page 7 of 7 PagelD 362
Case 8:20-cr-00077-CEH-TGW Document 79 Filed 12/17/20 Page 7 of 7 PagelD 351

additional facts surrounding the petitioner's claim and the relief sought.

4, After receipt of the petition by the Court, the Court will set a
hearing to determine the validity of the petitioner’s alleged interest in the
assets identified above.

5. That upon adjudication of all third-party interests in the assets
identified above, this Court will enter a Final Judgment of Forfeiture in which
all interests will be addressed.

6. The Court retains jurisdiction to entertain any third-party claims
that may be asserted in these proceedings, and to enter any further orders
necessary for the forfeiture and disposition of the property.

DONE and ORDERED this 16th day of December, 2020, in Tampa, Florida.
Chardon wt dwards- Norsparlt .

Charlene Edwards Honeywell
United States District Judge

Copies to: Joseph Palazzo, Trial Attorney
Money Laundering and Asset Recovery Section
Criminal Division, U.S. Dept. of Justice
1400 New York Avenue, NW - 10" Floor
Washington, DC 20005
joseph.palazzo@usdoj.gov

Attorney of Record
